DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received May 7, 2021 (the “Response”).  
In response to the Response, the previous (1) objections to the drawings under 37 C.F.R. §§ 1.121(d), 1.84(p)(3), 1.84(t), 1.84(u)(1), 1.84(u)(2); (2) objection to the title under 37 C.F.R. § 1.72(a); and (3) rejections of claims 1–20 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1, 4--–9, 12–17, and 19–25 are currently pending.  

Information Disclosure Statement (IDS)
The IDS filed March 15, 2021 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Drawings
The replacement drawings filed May 7, 2021 are unacceptable for the reasons indicated below:
37 C.F.R. § 1.84(p)(5) recites “Reference characters not mentioned in the description shall not appear in the drawings.”  See MPEP 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(p)(5) for including reference characters not See Figs. 10–11 (reference characters 1000–1003, 1010–1014, 1100–1103, 1110–1114).
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, Applicants will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 U.S.C. § 103
Claims 1, 5, 6, 8, 9, 13, 14, 16, 17, and 20–24 are rejected under 35 U.S.C. § 103 as being obvious over Lee et al. (US 10,142,994 B2; filed Apr. 17, 2017) in view of Sonntag (US 10,498,880 B2; PCT filed July 28, 2017).
claim 1, while Lee teaches a network function information management method (fig. 15; 25:36–58), comprising:
obtaining, by a network management function unit (“remote PLMN” at 25:36–58 and fig. 15), identification information (“Remote PLMN ID” at 25:36–58; “identifies NRF in remote PLMN based on the Remote PLMN ID” at 25:36–58) of a network repository function (NRF) instance (“NRF in remote PLMN” at 25:36–58 and fig. 15) storing information about a network function (NF) instance (“NF instance(s) in remote PLMN” and “NF type of the expected NF” at 25:36–58), and wherein the identification information of the NRF instance indicates the NRF instance associated with the NF instance; and
sending, by the network management function unit, a first message (“the information of a set of the discovered NF Instance(s)” at 25:36–58; fig. 15, item 1520) to a network function manager unit (“serving PLMN” at 25:36–58 and fig. 15), wherein the first message comprises the information about the NF instance (25:36–58),
Lee does not teach (A) the first message comprising the identification information of the NRF in the remote PLMN; and (B) the network function unit being a network slice subnet management function unit.
(A)
	Lee teaches a message (fig. 15, NF discovery request item 1510) comprising the identification information (“the Remote PLMN ID are included in the NF Discovery Request” at 25:36–58) of the NRF in the remote PLMN (“identifies NRF in remote PLMN based on the Remote PLMN ID” at 25:36–58).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lee’s first message to also comprise the identification information of the NRF in the remote PLMN as taught by Lee to allow the serving PLMN to share with the Requester-B NF that the intended NRF 
(B)
Sonntag teaches a network slice subnet management function unit (“141: first slice/subnet” and “142: second slice/second subnet” at 16:60–61; figs. 1, 2, items 141, 142).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lee’s network function unit to be a network slice subnet management function unit as taught by Sonntag “for managing a large number of mobile communication devices, sensors and MTC devices, each drawing on different services or applications in the field.”  Sonntag 2:36–38.
Regarding claim 5, Lee teaches wherein the information about the NF instance comprises:
slice information of a network slice to which the NF instance belongs,
an instance type ( “NF type of the expected NF” at 25:36–58) of the NF instance,
address information of the NF instance,
domain name information of the NF instance,
information about an NF group (“NF instance(s) in remote PLMN” at 25:36–58) to which the NF instance belongs,
a service area of the NF instance, or
a discovery policy of the NF instance.
Regarding claim 6, while Lee teaches a network function information management method (fig. 15; 25:36–58), comprising:
receiving, by a network function manager unit (“serving PLMN” at 25:36–58 and fig. 15), a first message (“the information of a set of the discovered NF 
wherein the first message comprises information about a network function (NF) instance (“NF instance(s) in remote PLMN” and “NF type of the expected NF” at 25:36–58), and 
wherein identification information (“Remote PLMN ID” at 25:36–58; “identifies NRF in remote PLMN based on the Remote PLMN ID” at 25:36–58) of a network repository function (NRF) instance (“NRF in remote PLMN” at 25:36–58 and fig. 15) storing information about the NF instance indicates the NRF instance associated with the NF instance; and
establishing, by the network function manager unit, an association relationship (“remote PLMN” at 25:36–58 and fig. 15 associates the NRF in the remote PLMN with the NFs serviced by the NRF in the remote PLMN) between the NF instance and the NRF instance,
Lee does not teach (A) the first message comprising the identification information of the NRF in the remote PLMN; and (B) the network function unit being a network slice subnet management function unit.
(A)
	Lee teaches a message (fig. 15, NF discovery request item 1510) comprising the identification information (“the Remote PLMN ID are included in the NF Discovery Request” at 25:36–58) of the NRF in the remote PLMN (“identifies NRF in remote PLMN based on the Remote PLMN ID” at 25:36–58).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lee’s first message to also comprise the identification information of the NRF in the remote PLMN as taught by Lee to allow the serving PLMN to share with the Requester-B NF that the intended NRF in the remote PLMN was in fact reached.  Such confirmation creates a more stable 
(B)
Sonntag teaches a network slice subnet management function unit (“141: first slice/subnet” and “142: second slice/second subnet” at 16:60–61; figs. 1, 2, items 141, 142).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lee’s network function unit to be a network slice subnet management function unit as taught by Sonntag “for managing a large number of mobile communication devices, sensors and MTC devices, each drawing on different services or applications in the field.”  Sonntag 2:36–38.
Regarding claim 8, claim 5 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 5 are equally applicable to claim 8.
Regarding claim 9, Lee teaches a network management function unit (“remote PLMN” at 25:36–58 and fig. 15) comprising: a communications interface (Lee at least suggests the remote PLMN including a communications interface to receive the NF discovery service from the NRF in the serving PLMN; 25:36–58); and a processor (Lee at least suggests the remote PLMN including a processor to process the NF discovery service from the NRF in the serving PLMN; 25:36–58) coupled to the communications interface and configured to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 9.  
Lee, however, does not teach the network function unit being a network slice subnet management function unit.  
 management function unit (“141: first slice/subnet” and “142: second slice/second subnet” at 16:60–61; figs. 1, 2, items 141, 142).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lee’s network function unit to be a network slice subnet management function unit as taught by Sonntag “for managing a large number of mobile communication devices, sensors and MTC devices, each drawing on different services or applications in the field.”  Sonntag 2:36–38.
Regarding claim 13, claim 5 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 5 are equally applicable to claim 13.
Regarding claim 14, Lee teaches a network function manager unit (“serving PLMN” at 25:36–58 and fig. 15) comprising: a communications interface (Lee at least suggests the serving PLMN including a communications interface to receive the NF discovery service from the Requester-B NF, and to receive the NF discovery service from the NRF in the remote PLMN; 25:36–58); and a processor (Lee at least suggests the serving PLMN including a processor to process the NF discovery service from the Requester-B NF, and to process the NF discovery service from the NRF in the remote PLMN; 25:36–58) coupled to the communications interface and configured to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 14.  
Regarding claim 16, claim 5 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 5 are equally applicable to claim 16.
claim 17, Lee teaches a communication system (fig. 15) to perform operations according to claims 1 and 6.  Thus, references/arguments equivalent to those present for claims 1 and 6 are equally applicable to claim 17.
Regarding claim 20, claim 5 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 5 are equally applicable to claim 20.
Regarding claim 21, Lee teaches wherein the first message is a configuration request message (“the information of a set of the discovered NF Instance(s)” at 25:36–58; fig. 15, item 1520).
Regarding claim 22, Lee teaches further comprising establishing, by the network function manager unit, an association relationship (“remote PLMN” at 25:36–58 and fig. 15 associates the NRF in the remote PLMN with the NFs serviced by the NRF in the remote PLMN) between the NF instance and the NRF instance.
Regarding claims 23 and 24, claim 21 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 21 are equally applicable to claims 23 and 24.

Allowable Subject Matter
Claims 4, 7, 12, 15, 19, and 25 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record teaches identification information of an NRF instance.  See Lee 25:36–58 (reciting “Remote PLMN ID” and “identifies NRF in remote PLMN based on the Remote PLMN ID”); see also 3GPP TS 23.501 V1.2.0 (July 2017) at p. 109 (reciting “PLMN ID of the target NF”), the prior art of record does not teach the identification information of the Claims 7, 12, 15, and 19 by analogy.
Regarding claim 25, while the prior art of record teaches establishing an association relationship (“remote PLMN” at 25:36–58 and fig. 15 associates the NRF in the remote PLMN with the NFs serviced by the NRF in the remote PLMN) between an NF instance and an NRF instance, the prior art of record does not teach establishing the association relationship such that the NF instance directly registers with the NRF instance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: 3GPP TS 23.501 V1.2.0 pp. 1–166 (July 2017) and US 20200028921 A1.
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449